UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 2, 2016 Cable One, Inc. (Exact name of registrant as specified in its charter) Delaware 1-36863 13-3060083 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 210 E. Earll Drive, Phoenix, Arizona (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (602) 364-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 2, 2016, Cable One, Inc.issued a press release relating to its unaudited financial results for the third quarter of 2016. A copy of this press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. The information contained in this Item 2.02 as well as in Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933. Item 9.01Financial Statements and Exhibits. Exhibit Description Press release issued by Cable One, Inc. on November 2, 2016. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cable One, Inc. By: /s/ Alan H. Silverman Name: Alan H. Silverman Title: Senior Vice President, General Counsel, Director of Administration and Secretary Date: November 2, 2016 EXHIBIT INDEX Exhibit Description Press release issued by Cable One, Inc. on November 2, 2016.
